Title: From Alexander Hamilton to Jeremiah Olney, 25 July 1792
From: Hamilton, Alexander
To: Olney, Jeremiah



Sir
Treasury DepartmentJuly 25th 1792.

I have before me your letter of the 16th instant, concerning certain Brandy, intended to be exported by Messrs Clark and Nightingale.
There can be no doubt that the Brandy, being a foreign article, will be liable, as the law stands, to duty on its return. The drawback cannot be allowed, unless the proof required, of its having been actually landed at a foreign port, is produced.
I am, Sir,   Your Obedt Servant.
Alexander Hamilton
Jeremiah Olney Esqr.
Collr Providence.
 